Case 2:21-cv-00067-Z Document 88 Filed 07/27/21 Page1iofi PagelD 2754

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT] voir MC IRIC LOM TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS aE
AMARILLO DIVISION

 

 

JUL 27 2021
CLERK, U.S. DISTRICT COURT

 

 

THE STATE OF TEXAS, et al.,

 

 

 

Plaintiffs,
Vv. 2:21-CV-067-Z

JOSEPH R. BIDEN, JR. ef al.,

CO? COP CO? 60? 00? CO? CO CO? CO?

Defendants.
ORDER

Before the Court is Defendants’ Motion to Withdraw (ECF No. 87) Francesca Genova as
counsel of record. Defendants represent that attorney Erez Reuveni and other Department of
Justice attorneys will remain counsel in this case. The Court finds that Defendants’ Motion should
be GRANTED. It is therefore ORDERED that Francesca Genova is hereby withdrawn as counsel
for Defendants.

SO ORDERED.

July £0 2021.

 

MAZTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
